Citation Nr: 1633847	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  16-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.

2. Entitlement to service connection for a right leg disability, claimed as pain, stiffness, and cramps.

3. Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to herbicide exposure.

4. Entitlement to service connection for a cardiac disability characterized by atrial fibrillation and sinus bradycardia, claimed as an irregular heart, to include as secondary to herbicide exposure.

5. Entitlement to service connection for a cardiac disability characterized by ischemic congestive cardiomyopathy and coronary arteriosclerosis, claimed as a heart condition, to include as secondary to herbicide exposure.


6. Entitlement to service connection for depression.

7. Entitlement to service connection for a right foot disability, claimed as loss of feeling in feet.

8. Entitlement to service connection for a left foot disability, claimed as loss of feeling in feet.

9. Entitlement to service connection for osteoarthritis, lumbar spine, claimed as low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On August 2, 2016, VA was informed that the Veteran died in July 2016.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b) (2015).   A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution 

with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


